Citation Nr: 0508473	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  04-17 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to November 
1946, and from October 1948 to May 1952.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 decision by the RO in Roanoke, 
Virginia which denied service connection for PTSD, hearing 
loss, and tinnitus.  A personal hearing was held before the 
undersigned veterans law judge in February 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although additional delay is regrettable, the Board finds 
that further development is necessary prior to Board review.  

The veteran asserts that he has PTSD due to various incidents 
in service.  The only stressor verified is the death in 
combat of another soldier whom he identified.  As such, the 
Board finds that his combat stressor has been verified.  
Additionally, the Board is satisfied that he was exposed to 
acoustic trauma during service.  The veteran maintains that 
the inservice acoustic trauma caused his hearing loss and 
tinnitus.

The file indicates there is a further VA duty to assist the 
veteran in developing facts pertinent to the claim.  38 
U.S.C.A. § 5103A (West 2002).  Although there is medical 
evidence that the veteran has been diagnosed with PTSD, there 
is no medical evidence linking this diagnosis with a verified 
in-service stressor.  38 C.F.R. § 3.304 (2004). The Board 
finds that a medical examination is necessary to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The RO should schedule the veteran for a VA psychiatric 
examination to determine if the veteran currently has PTSD 
which is linked to the verified in-service combat death 
reported by the veteran.

With respect to the veteran's claims for service connection 
for bilateral hearing loss and tinnitus, the Board similarly 
finds that medical examinations are necessary to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The veteran was previously scheduled for VA examinations 
pursuant to this appeal, but he failed to report for these 
examinations.  In this regard, the during his February 2005 
hearing before the undersigned Veterans law Judge, he 
provided an adequate explanation as to why he did not appear 
for his examinations.  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The veteran should be scheduled for a 
VA examination to be conducted by a 
psychiatrist in order to determine the 
nature and severity of any psychiatric 
illness, to include PTSD. The claims 
folder is to be made available for review 
by the examiners prior to the 
examination.  All necessary special 
studies or tests should be accomplished.

The examiner should be informed that only 
stressors, that have been verified by the 
RO or the Board may be used as a basis 
for a diagnosis of PTSD.  In this regard, 
the examiner should be informed that the 
veteran's combat stressors are verified.  

If the diagnosis of PTSD is deemed 
appropriate, the psychiatrist should 
specify whether the stressor found to be 
established by the record was sufficient 
to produce PTSD, and whether there is a 
link between the current symptomatology 
and the in-service stressors found to be 
established by the record.  A complete 
rationale for any opinion expressed must 
be provided.

2.  The AOJ should have the veteran 
undergo a VA examination by an ear 
specialist (M.D.) to determine the 
etiology of any current bilateral hearing 
loss and tinnitus.  The claims folder 
must be provided to and reviewed by each 
examiner.  In addition to an audiological 
examination, any other tests deemed 
necessary should be performed.  The 
claims folder should be made available to 
the examiner prior to the examination.

The examiner is requested to obtain a 
detailed history of in-service and post-
service noise exposure.  Following the 
examination the examiner is requested to 
render an opinion as to whether it is as 
likely as not (50 percent probability or 
greater) that any current hearing loss 
and/or tinnitus is related to military 
service.  A complete rationale for any 
opinion expressed should be included in 
the report. 

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims for entitlement to 
service connection for PTSD, bilateral 
hearing loss, and tinnitus.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given time to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




